Case 20-20844-GLT        Doc 104     Filed 09/09/21 Entered 09/09/21 07:13:41            Desc Main
                                    Document      Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 IN RE:

        Danae L Shildt,              :     Case No. 20-20844-GLT
                                     :
                    Debtor           :     Chapter 13
 ******************************************************************************
       Danae L Shildt,               :
                                     :     Related to Document No. 100
                    Movant           :
                                     :     Hearing Date & Time:
             vs.                     :     September 22, 2021 at 10:30 AM
       Quicken Loans, LLC,           :
                                     :
                                     :
                                     :
       Ronda J. Winnecour, Esquire   :
       Chapter 13 Trustee,           :
                                     :
                    Respondent       :
 ******************************************************************************
       AMENDED ORDER CONFIRMING CHAPTER 13 SALE OF PROPERTY
                           FREE AND DIVESTED OF LIENS

                AND NOW, this __________ day of ______________________, 2021, on
 consideration of the Movants’ Motion for Sale of Property Free and Divested of Liens to
 Richard Howard Pfeuffer and Mary Ann Kristoff-Pfeuffer, for $310,000.00, after hearing held
 in: (the Bankruptcy Courtroom, U.S. Courthouse, Courtroom “A”, 54th Floor, US Steel Tower,
 600 Grant Street, Pittsburgh, Pennsylvania 15219), this date, the Court finds:

                 1. That service of the notice of Hearing and Order setting hearing on said Motion
 for private sale of real property free and divested of liens of the above named Respondent, was
 effected on the following secured creditor whose liens are recited in said Motion for private sale,
 viz:

                DATE OF SERVICE                         NAME OF LIEN OR/AND SECURITY
                                                        Quicken Loans LLC
                August 24, 2021                         Attn: Brian C. Nicholas, Esquire
                                                        KML Law Group, P.C.
                                                        701 Market Street, Suite 5000
                                                        Philadelphia, PA 19106
                                                        Collateral – real property located at 185
                                                        Stonewood Drive, Bethel Park, PA 15102

                August 24, 2021                        Ronda J. Winnecour, Chapter 13 Trustee
Case 20-20844-GLT        Doc 104     Filed 09/09/21 Entered 09/09/21 07:13:41             Desc Main
                                    Document      Page 2 of 3



                                                        Suite 3250, US Steel Building
                                                        600 Grant Street
                                                        Pittsburgh, PA 15219

                2. That sufficient general notice of said hearing and sale, together with the
 confirmation hearing thereon, was given to the creditor(s) and parties in interest by the moving
 party as shown by the certificate of service duly filed and that the named parties were duly
 served with the Motion.


                3. That at the sale hearing, the highest/best offer received was that of the above
 Purchaser(s) and no objections to the sale were made which would result in the cancellation of
 said sale.

                  4. That the price of $_310,000.00___________________ offered by
 _ Richard Howard Pfeuffer and Mary Ann Kristoff-Pfeuffer _______________________ was a
 full and fair price for the property in question.

               5. That the Purchaser(s) has acted in good faith with respect to the within sale in
 accordance with In re: Abbotts Dairies of Pennsylvania, Inc., 788 F2d., 143 (3rd Cir. 1986).

                Now therefore, IT IS ORDERED, ADJUDGED AND DECREED, that the sale
 by Special Warranty deed of the real property described as 185 Stonewood Drive, Bethel Park,
 PA 15102 is hereby CONFIRMED to Richard Howard Pfeuffer and Mary Ann Kristoff-
 Pfeuffer for $310,000.00, free and divested of the above recited liens and claims, that the
 Movant is authorized to make, execute and deliver to the Purchaser(s) above named the
 necessary deed and/or other documents required to transfer title to the property purchased upon
 compliance with the terms of the sale;

                 IT IS FURTHER ORDERED, that the above recited liens and claims, be, and
 they hereby are, transferred to the proceeds of sale, if and to the extent they may be determined
 to be valid liens against the sold property, that the within decreed sale shall be free, clear and
 divested of said liens and claims;

                 FURTHER ORDERED that the following expenses/costs shall immediately be
 paid at the time of closing. Failure of the closing agent to timely make and forward the
 disbursements required by this Order will subject the closing agent to monetary sanctions,
 including among other things, a fine or the imposition of damages, after notice and hearing, for
 failure to comply with the above terms of this Order. Except as to the distribution specifically
 authorized herein, all remaining funds shall be held by Counsel for Movant pending further
 Order of this Court after notice and hearing.

                    (1)        The following liens/claims: Quicken Loans LLC of $258,896.53;
                    (2)        Delinquent real estate taxes and Municipal Claims, if any;
                    (3)        Current real estate taxes and Municipal Claims, pro-rated to the
                    date of closing;
Case 20-20844-GLT     Doc 104    Filed 09/09/21 Entered 09/09/21 07:13:41          Desc Main
                                Document      Page 3 of 3



               (4)          Court approved realtor commission in the amount of
                            $__6.0% or $18,600.00 Plus $300 Administrative Fee
               (5)        Court approved attorney fees in the amount of $1,500.00 Payable to
                     McElrath Legal Holdings LLC;
               (6)        Chapter 13 Trustee “[percentage fees” in the amount of
                          $                payable to Ronda J. Winnecour, Chapter 13 Trustee
                          P.O . Box 2587, Pittsburgh, PA 15230;
               (7)        Debtor’s claimed exemption (70% of the sale proceeds per Marital
                     Property Settlement Agreement) in the amount of $20,105.50 to the
                          Debtor;
               (8)        Debtors Non-Filing Ex-Husband (Carl Dahlstrom) is entitled to
                     30% of the sale proceeds per Marital Property Settlement Agreement in
                     the amount of $9990.00.
               (9)         Fees described in paragraphs 5 & 6 of this to be paid exclusively
                     from the debtor portion.

      FURTHER ORDERED that:

               1. Within seven (7) days of the date of this Order, the Movant shall serve a
                  copy of the within Order on each Respondent (i.e., each party against
                  whom relief is sought) and its attorney of record, if any, upon any attorney
                  or party who answered the motion or appeared at the hearing, the attorney
                  for debtor, the Closing Agent, the Purchaser, and the attorney for the
                  Purchaser, if any, and file a certificate of service.

               2. Closing shall occur within Sixty (60) days of this Order.

               3. Within seven (7) days following the closing, the Movant shall file a
                  Report of Sale, which shall include a copy of the HUD-1 or other
                  Settlement Statement; and

               4.    This Sale Confirmation Order survives any dismissal or conversion of the
                     within case.

                                                         BY THE COURT:



                                                         ________________________
                                                         Gregory L. Taddonio,
                                                         United States Bankruptcy Judge
